Citation Nr: 1230441	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for eye disability, claimed as residuals of eye injury with visual impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from October 1979 to December 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The appellant requested to testify before a member of the Board at the RO, and a travel Board hearing was duly scheduled for February 2011.  Thereafter, however, the appellant withdrew his hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


REMAND

The appellant essentially contends that he sustained eye injuries from hand grenade blasts in service which either caused or aggravated impaired vision.  

Service treatment records establish that pre-entrance examination in September 1979 revealed the appellant had defective vision.  Distant vision was noted to be 20/40 in the right eye and 20/70 in the left eye, corrected to 20/30 bilaterally.  The appellant was seen in November 1979 with complaints of blurred vision in the left eye.  No history of surgery, disease, or injury to the eyes was noted.  On Entrance Physical Standards Board (EPSBD) examination in November 1979, uncorrected distant vision was noted to be 20/80 bilaterally.  Assessment included: nystagmus, probably congenital; astigmatism; and amblyopia, all existing prior to service.  

Following service, an August 2009 VA examination report notes current findings of: subnormal vision; hyperopia; astigmatism; presbyopia; and nuclear cataract.  The examiner noted that the appellant had "similar" uncorrected and corrected visual acuity on examination to that noted in 1979.  However, the examiner did not provide an etiology opinion for the record.

The Board notes that congenital or developmental defects such as refractive error are not diseases or injuries within the meaning of the applicable legislation on VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  Although VA regulations do not specifically define what constitutes a refractive error, astigmatism and presbyopia are noted as types of refractive error in VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B, para. 10(d).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including astigmatism and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury). 

As noted above, the record does not include an adequate medical opinion concerning the etiology of the appellant's claimed eye disability.  On remand, a medical opinion should be obtained as to whether any current eye disability was incurred in or aggravated by service, to include whether refractive error of the eyes is a result of a superimposed injury or disease in service.  In this regard, the appellant's allegations of sustaining injuries to his eyes from hand grenade blasts should be addressed.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  The appellant's claims file should be forwarded to the examiner who performed the August 2009 VA examination or a suitable substitute if necessary.  The claims file must be made available to and reviewed by the examiner. 

Based upon the claims file review, and with consideration of sound medical principles, the examiner should provide the following opinions for each currently diagnosed eye disability:

Is it at least as likely as not (a 50% or better probability) that the eye disability was present during active service?  If the examiner is of the opinion that an eye disability was present during service, the examiner should provide an opinion as to whether the eye disability clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty.  The examiner should also state whether any current eye disability is a result of a superimposed injury or disease in service.  

If the examiner is of the opinion that a current eye disability was not present during service, the examiner should provide an opinion as to whether the eye disability is etiologically related to the appellant's active service, to include any alleged injuries sustained therein. 

The examiner should address the appellant's allegations that he sustained injuries to his eyes from hand grenade blasts in service.  

The rationale for all opinions given must be clearly set forth by the examiner.

The appellant is advised that a failure to report for the scheduled examination without good cause could result in the denial of his claim.  38 C.F.R. § 3.655 (2011). 

2.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought remains denied, the RO or the AMC should issue a supplemental statement of the case and afford the appellant and his representative the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


